Summary prospectus supplement January 23, 2012 Putnam Research Fund Summary Prospectus dated November 30, 2011 The section Your fund’s management is deleted in its entirety and replaced with the following disclosure: Your fund’s management Investment advisor Putnam Investment Management, LLC Portfolio managers Aaron Cooper, Director of Global Equity Research, portfolio manager of the fund since 2011 Kelsey Chen, Analyst, portfolio manager of the fund since 2010 Steven Curbow, Analyst, portfolio manager of the fund since 2010 George Gianarikas, Analyst, portfolio manager of the fund since 2010 Ferat Ongoren, Analyst, portfolio manager of the fund since 2010 Walter Scully, Analyst, portfolio manager of the fund since 2010 272586 1/12
